Citation Nr: 1048523	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  05-17 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for jungle rot of the 
mouth, claimed as trench mouth, to include gum disease and tooth 
loss for purposes of receiving VA outpatient dental treatment.

2.  Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1971, 
and
had a prior period of active duty for training (ACDUTRA) from 
March 11, 1964, to August 8, 1964.  Among his awards, he has 
received the Purple Heart, Combat Medical Badge, and Parachute 
Badge.

These matters initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision that, in 
pertinent part, denied service connection for jungle rot (trench 
mouth) and for a right knee injury.  The Veteran timely appealed.

In June 2008, the Veteran testified during a hearing before RO 
personnel.

In August 2009, the Board remanded the matters for additional 
development.  VA substantially complied with the previous remand 
directives. 


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that the 
Veteran currently has jungle rot of the mouth or trench mouth 
that is related to active service. 

2.  The Veteran's in-service dental treatment was due to causes 
other than a combat wound or trauma; he did not apply for dental 
benefits for gum disease and loss of teeth within one year of 
service discharge.

3.  A preponderance of the evidence is against a finding that the 
Veteran currently has a right knee disorder that is related to 
active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic jungle rot of 
the mouth or trench mouth have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The claim of entitlement to service connection for gum 
disease and loss of teeth, for purposes of receiving VA 
outpatient dental treatment, is without legal merit.  38 U.S.C.A. 
§§ 1110, 1712 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.381, 
17.161 (2010).

3.  The criteria for service connection for residuals of a right 
knee injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed 
to substantiate the claim(s); (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided by 
the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 
38 C.F.R. Part 3).

Through January 2003 and September 2009 letters, the RO or VA's 
Appeals Management Center (AMC) notified the Veteran of elements 
of service connection and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would undertake 
to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA 
informed him that it would make reasonable efforts to help him 
get evidence necessary to support his claims, particularly, 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or agency 
that had them.
 
In the September 2009 letter, the AMC specifically notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims on 
appeal has been fully developed and re-adjudicated by an agency 
of original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO or AMC has 
obtained copies of the service treatment records and outpatient 
treatment records, and has arranged for VA examinations in 
connection with the claims on appeal, reports of which are of 
record and appear adequate for resolving the matters on appeal.  
The Veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
the Hearing Officer who chairs a hearing fulfill two duties to 
comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) 
fully explaining the issues and (2) suggesting the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the Hearing Officer sought to identify any pertinent 
evidence not currently associated with the claims folder that 
might have been overlooked, or was outstanding that might 
substantiate the claim.  It was suggested that any evidence 
tending to show that current disability was related to active 
duty would be helpful in substantiating the claims (and, in fact, 
the issues had been remanded by the Board to obtain this 
evidence).  Moreover, neither the Veteran nor his representative 
has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); 
and no prejudice has been identified in the conduct of the 
hearing.  

Regarding entitlement to VA outpatient dental treatment for gum 
disease and tooth loss, the Veteran has been notified of the 
reasons for the denial of the claim for service connection, and 
has been afforded the opportunity to present evidence and 
argument with respect to the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and assist 
owed the Veteran.  As will be explained below, the portion of the 
claim regarding entitlement to VA outpatient dental treatment 
lacks legal merit.  As the law, and not the facts, is 
dispositive, the duties to notify and assist imposed by the VCAA 
are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

Analysis 

Service connection is awarded for disability that is the result 
of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination 
in October 1965 revealed no defects, except for the usual 
childhood diseases and the fact that the Veteran wore glasses.  

For the showing of chronic disease, there must be a combination 
of sufficient manifestations to identify the disease entity and 
sufficient observation at the time, as distinguished from 
isolated findings or a diagnosis including the word "chronic".  
38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Veteran is competent 
to testify on factual matters of which he has first-hand 
knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

When assessing the probative value of a medical opinion, the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  "It is the factually 
accurate, fully articulated, sound reasoning for the conclusion, 
not the mere fact that the claims file was reviewed, that 
contributes probative value to a medical opinion."  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Jungle Rot of the Mouth, or Trench Mouth

A report of medical history completed by the Veteran in July 
1964, shows that he reported that he had never had severe tooth 
or gum trouble.

Service dental records reflect that the Veteran was treated on 
occasion in 1966 for various dental caries; and that he had a 
periodontal examination and treatment in April 1970, and 
underwent surgery of his gums for local periodontoclasia in May 
1970.

The report of a February 2003 VA Agent Orange examination reveals 
that the Veteran's gums were pink and moist with lesions or 
bleeding.
 
In June 2008, the Veteran testified that he had beautiful teeth 
when he went into active service; and that his gums have started 
bleeding since his service discharge.  The Veteran testified that 
his only option was to pull all the teeth, and that was 
eventually happening.

Following the Board's August 2009 Remand, the Veteran underwent a 
VA dental examination in October 2009 for purposes of determining 
whether he had any current dental disease or trench mouth that is 
related to service.  The dental examiner reviewed the Veteran's 
claims file.  On examination of the Veteran's teeth, there were 
multiple areas of missing teeth and fractured teeth with dental 
decay.  Calculus was present; poor oral hygiene was present.  The 
dental examiner diagnosed the Veteran with chronic moderate 
periodontitis with localized acute periodontitis.  The dental 
examiner noted that the Veteran did not currently present with 
any symptoms of trench mouth, which include symptoms of mildly 
swollen lymph nodes and extremely painful gingivitis.  

The dental examiner opined that there was not a 50 percent 
probability or greater that the jungle rot or trench mouth was 
related to active service.  In support of the opinion, the dental 
examiner commented that the April 1970 dental progress note of 
"history of AUNG" was not a chronic dental condition.  Nor did 
the Veteran currently present with symptoms of this condition.  
The dental examiner also opined that one would be resorting to 
speculation, based upon available evidence and clinical oral 
examination, to opine as to whether the Veteran's current 
condition of chronic, generalized moderate periodontitis with 
localized advanced periodontis and multiple fractured teeth with 
dental decay was due to active service.
 
During a November 2009 VA examination, the Veteran reported that 
he still had the majority of his teeth and denied any dentures, 
implants, or partials.  He also denied having to receive regular 
dental care for gum disease or gum treatment.  The Veteran denied 
any problems with interference with mastication, and was not on a 
special liquid nor solid diet.  There was no interference of his 
teeth with speech; and he denied the absence of any parts of his 
tongue, throat, or mouth.  There had not been any change in the 
Veteran's voice, and no recurrent hoarseness.  The examiner 
diagnosed dental caries without evidence of trench mouth or 
jungle rot.  Records reflect that the VA examiner was not a 
dentist, and deferred the opinion as to whether there was any 
evidence of trench mouth to the dentist.

The Veteran is competent to describe any bleeding of his gums 
that occurred in service and has continued since then.  To the 
extent the Veteran contends that he had gum disease both in 
service and following service, his statements are competent and 
credible.  However, the Veteran is not shown to have the dental 
expertise to determine whether any current dental disease had its 
onset in service or is related to active service.  While the 
Veteran had worked as a medic in service, he reportedly did not 
continue this line of work post-service.  Even a current VA 
medical examiner had to rely on the dentist's opinion to 
determine if the Veteran currently had trench mouth.

The Board finds the October 2009 dental examiner's opinion to be 
persuasive in finding no current evidence of trench mouth; and 
that the Veteran's current chronic dental condition is less than 
likely related to active service.
  
Moreover, the Board finds the October 2009 dental examiner's 
opinion to be probative for resolving the matter on appeal.  The 
dental examiner has the knowledge to express a competent opinion; 
and there were no substantial clinical findings of current trench 
mouth.  The opinion appears accurate, and is fully articulated 
and contains sound reasoning.  

In this case, there is no competent evidence of current trench 
mouth that can be linked to service.  A clear preponderance of 
the evidence is against a finding that the Veteran has a current 
chronic dental disease that either had its onset during service 
or is related to his active service.  The reasonable doubt 
doctrine is not for application.  Thus, service connection for 
jungle rot of the mouth, or trench mouth is not warranted.  See 
38 U.S.C.A. § 5107(b) (West 2002).  

VA Outpatient Dental Treatment for Gum Disease and Tooth Loss

Lastly, VA will consider certain dental conditions service-
connected for treatment purposes if they are shown in service 
after a period of 180 days.  See 38 C.F.R. § 3.381 (2010).  
Treatable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected solely 
for purposes of establishing eligibility for outpatient dental 
treatment, as provided in 38 C.F.R. § 17.161.

To be eligible for outpatient dental treatment, at VA expense, a 
Veteran must satisfy one of the eligibility categories listed in 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161. 

To establish entitlement to service connection for a tooth, the 
Veteran must have sustained a combat wound or other in-service 
trauma.  See 38 U.S.C.A. § 1712(c) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to in-service trauma is that a Veteran will be 
eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(b), (c).  Mere dental 
treatment or cracking a tooth while eating is not sufficient to 
establish eligibility for treatment.  Similarly, broken 
bridgework due to injury is not dental trauma because it must be 
the injury of a natural tooth.  Further, for the purposes of 
determining whether a Veteran has treatment eligibility, the term 
"service trauma" does not include the intended effects of 
treatment provided during the Veteran's military service.  
VAOPGCPREC 5- 97 (1997), 63 Fed. Reg. 15,556 (1997).

In this case, the Veteran does not allege, nor does the evidence 
suggest, entitlement on a Class II (a) basis, which provides 
treatment for Veterans who have a service-connected 
noncompensable dental condition or disability which has been 
adjudicated as resulting from combat wounds or other service 
trauma.  See 38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c).

As noted above, service dental records show that the Veteran was 
treated for caries on various occasions.  Service records do not 
suggest any dental trauma to teeth; nor has the Veteran reported 
the loss of any teeth in service.  The overall evidence does not 
suggest that the Veteran's in-service dental treatment was 
associated with trauma.

It appears that the Veteran's loss of teeth occurred after his 
discharge from active service.

A dental condition related to service that is due to causes other 
than a combat wound or trauma is typically subject to the 
limitations of treatment indicated as reasonably necessary for 
the one-time correction and timely application after service.  
38 C.F.R. § 17.161(b).  The Veteran, whose discharge from active 
service was before October 1, 1981, did not apply for dental 
benefits within one year of service discharge; thus he is 
ineligible for Class II dental treatment for gum disease and loss 
of teeth.

The Veteran is also ineligible for the other classes of dental 
treatment set out in 38 C.F.R. § 17.161.  The Veteran has not 
reported, nor does the record show a dental disability for gum 
disease and loss of teeth that could be compensable.  See 38 
C.F.R. § 4.150 (2010).  Therefore, he would not be eligible for 
Class I dental treatment.

Since he does not have, as mentioned above, a noncompensable 
service-connected dental disorder resulting from service trauma 
or combat wounds, the Veteran is ineligible for Class II(a) 
dental care.  He was not a prisoner of war, and is therefore 
ineligible for Class II(b) or II(c) dental care.  He has not made 
a prior application for dental benefits for gum disease and loss 
of teeth, and is not eligible for Class II(R) (Retroactive) 
treatment.  

The evidence does not show that the Veteran has a dental 
condition that aggravates a service-connected disability; nor 
does he currently have a service-connected disability rated as 
100 percent disabling, or a total rating for compensation based 
on individual unemployability.  Therefore, he is not eligible for 
Class IV dental treatment.  

He is not participating in a rehabilitation program under 38 
U.S.C.A. chapter 31, and he has not reported being admitted or 
otherwise receiving care under 38 U.S.C.A. chapter 17.  Since he 
does not meet any of the criteria for eligibility under 38 C.F.R. 
§ 17.161, he cannot be authorized outpatient dental treatment for 
gum disease and tooth loss.

Under these circumstances, the Board must conclude that the 
Veteran has not presented a legally sufficient claim for the VA 
benefit sought, and that the claim must be denied on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



Residuals of a Right Knee Injury

The Veteran also contends that his current right knee disability 
is a residual of an in-service injury the Veteran sustained in a 
parachute jump in service.  

Service treatment records do not reflect any findings or 
complaints of knee injury or trauma.  The Veteran was not treated 
for nor reported symptoms associated with a knee disorder in 
service.  In the July 1964 report of medical history, he 
specifically denied ever having arthritis or rheumatism; bone, 
joint, or other deformity; or "trick" or locked knee.  Records 
show that the Veteran qualified for airborne training in May 
1967.  

There is no evidence of arthritis of the right knee within the 
first post-service year, and no basis to presume its onset in 
service.  

The report of an April 2003 VA examination includes a diagnosis 
of shrapnel injury, 1968, with debridement, no residuals.  The 
Veteran had reported receiving a shrapnel injury to the back and 
both legs in Vietnam.  He reported three pieces of shrapnel 
removed at the time - one to the buttocks, one from the low back 
area, and one from the left knee.

In June 2008, the Veteran testified that he received shrapnel 
wounds in a mortar attack.  He also testified that he pulled the 
shrapnel out of his knee and sewed it up himself.  He served as a 
combat medic.  The Veteran also testified that he had pain in his 
knees for years.  The Board finds the Veteran's testimony to be 
credible.  In the case of a Veteran who engaged in combat with 
the enemy in active service with a military, naval, or air 
organization of the United States during a period of war, the 
Secretary of VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
in or aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that there is 
no official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

Records show that the Veteran reported joint pain of three 
months' duration in February 2008.
    
During a September 2008 VA examination, the Veteran reported 
having retained shrapnel in both knees; and reported a right knee 
injury during paratrooper training in service.  The Veteran 
reported that he landed improperly and injured both knees.  The 
Veteran reportedly treated himself by wrapping his knees in ACE 
bandage; his knees swelled, and got better.  His next injury was 
the shrapnel.  He reported no other injuries to his knees.  
Current symptoms included daily knee pain most of the time, 
especially when he was moving.  X-rays revealed mild degenerative 
joint disease of each knee; no radiopaque foreign body was 
identified.  No visible scar was found on the right knee.

Following the Board's August 2009 remand, the Veteran underwent a 
VA examination in November 2009 for purposes of determining the 
nature and etiology of any current right knee disability.  The 
examiner reviewed the Veteran's claims file.  The Veteran had 
reported two injuries to his right knee in service.  He reported 
being hit with shrapnel in 1968 in Vietnam, and reported an 
airborne training injury to his right knee in 1969 as a 
paratrooper.  The Veteran indicated that he jumped out of an 
airplane at 2500 feet in the air, and recalled hitting a stump or 
rock with landing.  He reportedly was going 15-20 miles per hour.  
The Veteran was able to get up and hobbled back to the medic's 
tent.  The Veteran was a medic, and he placed a brace on his 
right knee and wore it for about four or five weeks.  The Veteran 
reported that he never went to a doctor because he knew his knee 
was not broken, and he described the injury as "a severe 
sprain."  Current symptoms include pain with walking, and 
intermittent swelling with strenuous activity.  The Veteran did 
not use any assistive devices, and did not go to a doctor for 
knee care.

On examination of the knee joints, both knees appeared to be 
intact.  Scars were noted on the left knee.  The examiner 
diagnosed shell fragment wounds, scars of the left knee; and mild 
degenerative joint disease of the left knee and right knee, 
etiology unclear.  The examiner reviewed the claims file, and 
found no report of any knee injuries in the service treatment 
records.  The examiner indicated that it was not clear what the 
etiology of the mild degenerative joint disease was for each 
knee, because the Veteran had assessed a severe right knee injury 
from the paratrooper jump.  One would expect to find asymmetric 
radiographic evidence for residuals of a severe injury, such as 
an avulsion fracture or traumatic arthritis.  With such an impact 
of falling and hitting an object, as described by the Veteran, 
one would expect a significant chronic residual.  Rather, the 
mild degenerative joint disease of each knee is more consistent 
with a normal aging process.  As a result, the examiner concluded 
that an opinion could not be provided as to whether there was a 
50 percent or greater probability that the Veteran's current 
right knee disability is related to active service, to include 
the paratrooper injury, without speculation.

While the Veteran is competent to describe any right knee pain 
and injury that occurred in service regarding the paratrooper 
injury he sustained, any contention as to a continuity of right 
knee pain since then is contradicted by contemporaneous service 
treatment records reflecting neither frequent nor severe right 
knee pain in service or at service discharge.  The 
contemporaneous service treatment records and the absence of 
objective data regarding right knee pain from 1971 to 2008, are 
more probative than an account of right knee pain made many 
decades later.  Moreover, the Veteran has not been entirely 
consistent in reporting the sequence of each of his knee 
injuries.  The Board notes that service connection has been 
awarded for scar residuals of the left knee.  In this case, the 
preponderance of the competent evidence does not establish a 
continuity of symptomotology of right knee pain following 
service.

Moreover, there is no credible evidence that the Veteran's 
current right knee disability is linked to service.  Following a 
review of the claims file and examination of the Veteran, the 
November 2009 examiner concluded that relating a current right 
knee disability to service would certainly be speculative.  
Indeed, the examiner provided a rationale for the conclusion, 
which was based on the absence of objective data of a severe 
right knee disability.  The report of the November 2009 
examination appears accurate, and contains sound reasoning.

In this case, there is no opinion linking the Veteran's current 
right knee disability to service.  Service connection may not be 
based on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2010).  The duty to assist is not invoked, 
where no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2).

In view of the absence of inservice findings of a right knee 
disorder, and the lengthy period following service without 
treatment, there is no evidence of continuity of symptomatology, 
and this weighs against the Veteran's claim.  The Board 
recognizes the Veteran's contentions that he has had continuous 
right knee symptoms since active service.  As noted above, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Bar, 21 Vet. App. at 303.

To the extent that the Veteran is able to observe continuity of 
his right knee symptoms, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence of a 
right knee disorder) and post-service treatment records (showing 
no complaints, symptoms, findings or diagnoses associated with 
the right knee until April 2003, and no competent medical 
evidence linking a current right knee disorder to the Veteran's 
service) outweigh his contentions.

Hence, a preponderance of the evidence is against a finding that 
the Veteran has a right knee disorder that either had its onset 
during service or is related to his active service.  Thus, 
service connection for residuals of a right knee injury is not 
warranted.







ORDER

Service connection for jungle rot of the mouth or trench mouth, 
to include gum disease and loss of teeth for purposes of 
receiving VA outpatient dental treatment, is denied.

Service connection for residuals of a right knee injury is 
denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


